Citation Nr: 0521677	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  99-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1979.  He died on March [redacted], 1998.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 1999, the appellant requested a hearing 
at the RO before a Hearing Officer, but withdrew this request 
in an August 1999 Report of Contact.  This matter was 
previously before the Board in June 2000 at which time it was 
remanded to the RO for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board remanded this case in June 2000 for additional 
development pertaining to that aspect of the appellant's 
claim regarding claimed exposure to radiation.  In this 
regard, the veteran's service medical records include a 
September 1966 general medical examination report noting that 
the veteran worked with radioactive substances as a missile 
worker under controlled conditions.  It is further noted that 
he worked on missiles warhead from 1961 to 1963.  His service 
personnel records show that he had various occupational 
specialties, including those of ballistic missile technician, 
material facilities specialist, and avionics navigation 
systems technician.

As the Board noted in June 2000, service connection for 
disability or death that is claimed to be attributable to 
exposure to ionizing radiation during service can be 
demonstrated by several different methods.  Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 
67, 71 (1997).

First, there are certain types of cancer that are 
presumptively service connected, specific to radiation- 
exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 
38 C.F.R. § 3.309(d) (2004).

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation. 38 C.F.R. § 3.311(a)(1) 
(2004).

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered on a direct basis under 
38 C.F.R. § 3.303(d) in order to determine whether the 
disease diagnosed after discharge was incurred during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the second method outlined above, the Board 
pointed out in June 2000 that the veteran's service medical 
records reflect that he was exposed to ionizing radiation as 
a result of participation in activities involving radiation 
while in service, and he subsequently developed pancreatic 
cancer which is defined as a radiogenic disease, and that the 
pancreatic cancer became manifest more than five years after 
exposure.  Therefore, under the provision of 38 C.F.R. 
§ 3.311(b), the RO was required to refer the appellant's 
claim to the VA Under Secretary for Benefits for further 
consideration.  This has not been accomplished.  However, 
before this can be accomplished, the provisions of 38 C.F.R. 
§ 3.311(a)(2)(iii) must be completed which require that 
records concerning the veteran's exposure be forwarded to the 
Under Secretary of Health for preparation of a dose estimate.  

Upon receiving information from the Air Force Medical 
Operations Agency AFMOA/SGZR, Radiation Protection Division, 
in October 2003 and November 2004 that the USAF Master 
Radiation Exposure Registry (MRER) found no external or 
internal exposure data in the Registry for the veteran, the 
RO issued the veteran a supplemental statement of the case 
and returned the case to the Board.  

Although the RO fulfilled VA's responsibility to obtain 
information that could relate to the amount of any radiation 
exposure the veteran may have received in order to assist in 
the preparation of a dose estimate, it did not thereafter 
submit the information to the Under Secretary for Health for 
the preparation of a dose assessment in accordance with 
section 3.311(a)(2)(iii).  This should be accomplished 
despite the fact that there was no external or internal 
exposure data in the USAF MRER for the veteran, and no Record 
of Occupational Exposure to Ionizing Radiation (DD Form 
1141)(as noted by the National Personnel Record Center in 
August 2000 and September 2002).  The express provisions of 
section 3.311(a)(2)(iii) provide that pertinent records will 
include, but are not limited to, the veteran's DD Form 1141, 
service medical records, and other records that may contain 
information pertinent go the veteran's radiation dose in 
service.  Id.  

In sum, 38 C.F.R. § 3.311(a)(2)(iii) clearly directs the 
steps to be completed in the dose assessment development 
phase in a claim such as the appellant's.  The regulation 
clearly directs that all records obtained will be forwarded 
to the Under Secretary for Health for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  This is not discretionary and the claim must 
be referred to the Under Secretary for Health as provided in 
the regulation.  The Board is bound by the regulations. 38 
C.F.R. § 19.5.  Thereafter, further development set forth 
under § 3.311(c) should be completed.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The claim of entitlement to Dependents Educational Assistance 
is inextricably intertwined with the issue of service 
connection for cause of death and is therefore deferred.

Accordingly, in light of the development required under 38 
C.F.R. § 3.311 and mandated by the VCAA of 2000, this case is 
REMANDED for the following action:

1.  The RO, as provided in 38 C.F.R. § 
3.311(a)(2)(iii), should insure that all 
likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  If the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including the veteran's service medical 
records and service personnel records, 
should be referred to the Under Secretary 
for Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  If it is 
determined that the veteran was exposed 
to ionizing radiation, as claimed, the 
issue should be further developed under 
38 C.F.R. § 3.311(c) as provided under 
§ 3.311(b)(i).

In the review of the claim under 38 
C.F.R. § 3.311(c) (ii), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that pancreatic cancer was caused by in-
service exposure, if so concluded, must 
be thoroughly explained and provide 
adequate rationale for any conclusion or 
conclusions reached.  In accordance with 
the guidance in Stone v. Gober, 14 Vet. 
App. 116 (2000), such an opinion need not 
explicitly discuss each of the 38 C.F.R. 
§ 3.311(e) factors but it must be more 
than a cursory explanation and a mere 
restatement of any opinion obtained from 
the office of the VA Under Secretary for 
Health.

2. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to 
educational assistance.  

3.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be provided.  Thereafter, the case 
should be returned to the Board for 
appellate review, if in order. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




